

Exhibit 10.5
 
TRANSITION AGREEMENT


PARTIES:


Todd Pacific Shipyards Corporation
1801 16th Avenue SW
Seattle, WA 98134


Michael G. Marsh
1801 16th Avenue SW
Seattle, WA 98134


This Transition Agreement (“Agreement”) is entered into by the Parties,
effective on the date of last signature below.  Todd Pacific Shipyards
Corporation is referred to in this Agreement as “the Company” and Michael G.
Marsh is referred to in this Agreement as “Executive.”


RECITALS


Executive is employed by the Company.


Contemporaneous with this Agreement, Todd, Vigor Industrial LLC (“Parent”) and
Nautical Miles, Inc., an indirect subsidiary of Parent (“Merger Sub”) are
entering into a Merger Agreement whereby Merger Sub will acquire all of the
capital stock of Todd pursuant to a merger between a subsidiary corporation of
Merger Sub and Todd (the “Merger”).


The Company desires to retain the services of the Executive following the
Merger, assigning him duties and responsibilities commensurate with his base
compensation, professional credentials and unique skills, under the terms and
conditions set forth in this Agreement.


1.           Employment of Executive


1.1           Subject to this Agreement, the Company shall continue to employ
Executive after the closing of the Merger at a monthly base salary not less than
the monthly base salary in effect for Executive on the day before the closing
date of the Merger.  In addition, the Company shall provide Executive such
employment benefits as it provides to other salaried employees, subject to any
benefit changes approved by the Chairman of the Board of Directors of (Hancock),
the parent corporation of The Company.


1.2           This Agreement relates to Executive’s employment with the Company
after the Merger but does not obligate either of the Parties to continue that
employment.  Executive’s employment will remain at will at all times, subject to
the terms set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           Severance Pay


Subject to the conditions below, if Executive’s employment with the Company is
terminated by the Company without Cause, as defined below, during the 18-month
period starting on the closing date of the Merger or Executive terminates his
employment with the Company for “Good Reason” (as defined below), Executive will
be eligible to receive severance pay as described below.


2.1           The Company shall continue to pay Executive’s monthly base salary,
determined as of the day before the closing date of the Merger, from the
effective date of Executive’s termination of employment through the remainder of
the 18-month period starting on the closing date of the Merger.  For example, if
Executive’s employment with the Company is terminated by the Company without
Cause effective 10½ months after the closing date of the Merger, severance pay
will continue for 7½ months from the effective date of Executive’s termination
of employment.


2.2           Severance payments will be made on the Company’s regular paydays
during the payment period described in 2.1 above.  Following such termination of
employment, severance payments for any pay periods that ended after the
effective date of Executive’s termination of employment and before the first
payment is made shall be paid, without interest, with the first severance
payment.


2.3           No severance payments shall be made pursuant to this Agreement
unless all of the following requirements are met:


2.3-1 Executive’s employment with the Company has been terminated by the Company
without Cause or the Executive terminates his employment with the Company for
Good Reason.  If Executive’s employment with the Company terminates for any
reason other than termination by the Company without Cause or termination by the
Executive for Good Reason, no severance payments shall be made.  Termination
without Cause shall not include Executive’s voluntary termination of employment
other than for Good Reason or termination of employment due to death or
disability.


2.3-2  Within 30 days after the effective date of Executive’s termination of
employment by the Company, or Executive’s termination of employment by Executive
for Good Reason, Executive has signed and delivered to the Company a
comprehensive release of the Company, its successors, their affiliates and their
current and former directors, officers, employees, agents and owners covering
all employment-related claims other than those pursuant to this Agreement, and
the revocation period under the Older Workers Benefit Protection Act and any
similar statute or rule shall have expired without Executive revoking such
release.


2.4           “Termination without Cause” means termination of Executive’s
employment by the Company other than termination for Cause.  Termination for
Cause means termination of Executive’s employment by the Company for any of the
following reasons:


2.4-1  An order of any federal or state regulatory authority having jurisdiction
over the Company or any of its affiliates which has the effect in the reasonable
opinion of the Chairman of the Board of Directors of (Hancock), the parent
corporation of The Company to limit the scope of Executive’s duties or otherwise
inhibits Executive from successfully performing Executive duties assigned by the
Chairman of the Board of Directors of (Hancock);

 
- 2 -

--------------------------------------------------------------------------------

 

2.4-2  The persistent failure of Executive to perform Executive’s duties unless
such failure is caused by Executive’s physical or mental disability, or refusal
to perform assignments or duties assigned by the Company;


2.4-3  A breach by Executive of any material provision of this Agreement with
the Company, its successors or any of its affiliates;


2.4-4  Executive’s commission of a crime that constitutes a felony or other
crime of moral turpitude or criminal fraud;


2.4-5  Chemical or alcohol dependency or usage that materially and adversely
affects Executive’s performance of Executive’s duties;


2.4-6  Any act of disloyalty or breach of responsibilities to the Company, its
successors or any of its affiliates by Executive which is meant by the Executive
to cause harm to the Company.


2.4-7  Misappropriation (or attempted misappropriation) of any of funds or
property of the Company, its successors or any of their affiliates.


2.4-8  Conduct which constitutes willful, wanton or grossly negligent
non-performance or misfeasance of Executive’s Duties.


2.5   Executive may terminate his employment for Good Reason if: (A)(1) there is
a reduction in Executive’s base salary or (2) Executive is directed or required
to relocate to a facility or location outside the greater Seattle areas, or (3)
the Company is in material breach of any of its obligations under this
Agreement, or (4) the Executive is assigned duties or responsibilities that are
not commensurate with his base compensation, professional credentials and unique
skills; and (B) within the 60 day period immediately following such material
reduction Executive elects to terminate his employment
voluntarily.  Notwithstanding the foregoing, Executive shall give the Company
written notice of any event described herein which Executive may use to
terminate his employment for Good Reason, and the Company shall have a period
of  sixty (60) days from receipt of such notice to cure the same.  If such event
or circumstances is cured by the Company within such 60-day cure period,
Executive shall have no right to terminate for Good Reason as result
thereof.  Further, in the event Executive alleges that he is entitled to
terminate his employment for Good Reason as a result of a breach by the Company
described in A  (3) above, Executive shall only be entitled to so terminate if
the Company is found to be in material breach by the arbitrator pursuance to the
arbitration provision of this Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

3.           Final and Binding Agreement


This Agreement shall be final and binding upon the Company and Executive, and
upon their respective heirs, representatives, executors, administrators,
successors, and affiliates.


4.           Entire Agreement


This Agreement sets forth the entire agreement between the Parties regarding
severance pay and fully supersedes any and all prior agreements or
understandings between the parties on this subject.  Any amendment to this
Agreement must be in writing, signed by duly authorized representatives of the
Parties, and must specifically state that it is intended to amend this
Agreement.


5.           Controlling Law


Except as preempted by federal law, and subject to section 6 below, this
Agreement shall be interpreted and enforced in accordance with the laws of the
State of Washington.


6.           Arbitration to Resolve Disputes


Any dispute arising out of this Agreement shall be resolved by final and binding
arbitration under the Model Employment Arbitration Rules of the American
Arbitration Association and shall be submitted to a National Academy arbitrator
residing in Oregon or Washington, selected in accordance with such rules.  In
consideration of this agreement to submit such disputes to final and binding
arbitration, the Parties expressly waive the right to submit any dispute arising
under this Agreement to government agencies and courts.  Either party may
require that an official record of the proceedings be prepared by a professional
reporter.  The party who is determined to be the losing party by the arbiter in
such arbitration proceeding shall pay the attorneys fees and costs of the party
determined to be the prevailing party by the arbiter in such arbitration
proceeding.



   
Todd Pacific Shipyards Corporation
         
/s/ Michael G. Marsh
 
By:
/s/ Stephen G. Welch
 
Michael G. Marsh
   
Stephen G. Welch, President
           
Dated: December 22, 2010
 
Dated:  December 22, 2010


 
- 4 -

--------------------------------------------------------------------------------

 